Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action Summary
This is a Non-Final Office action based on application 16/931,943. The application is a 111(a) filed 17 July 2020, with priority to provisional application 62/876,226 filed 17 July 2019.
Claims 1-20 are pending and have been fully considered.

Election/Restrictions
Applicant’s election of Invention II (Claims 11-19) in the reply filed on 16 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing, the electrochemical cell comprising at least one sp3 substituted solid carbon electrode, and the generator must each be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-19 are objected to because of the following informalities: please amend the preamble of claims 12-19 from a generic “device” to instead further limit the total analyte analyzer. Examiner recommends amending these claims to recite “The total analyte analyzer of claim…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites wherein the housing comprises “at least one detector” in line 7 and then further recites in line 15 the limitation “detect, using at least one detector, the total analyte produced by the oxidation”. The limitations appear to recite two distinct detectors since the later detector does not reference the previously recited at least one detector. It is unclear if there are two distinct detectors present or if these two recitations refer to the same detector. If the detectors are the same, the Examiner recommends amending line 15 to recite “detect, using the at least one detector”. Claims 12-19 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 11. 
Claims 14-15 recite “the acid lowers the pH in the reaction vessel to pH 3.0 or lower” and “the base raises the pH in the reaction vessel to pH 11.0 or higher”, respectively. It is first noted that “the reaction vessel” lacks antecedent basis and thus the scope is unclear. The claims are also unclear because it is not clear what material is being reference with regards to the pH. The claim merely recites the pH “in the reaction vessel”. It is unclear what material “in the reaction vessel” is experiencing the change in pH, making the scope of the claim unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franaszczuk et al (US 2015/0129435 A1) in view of Kounaves (US 2005/0226774 A1).
Regarding claim 11, Franaszczuk teaches a total analyte analyzer (para [0012], “apparatus for measuring total organic carbon in an aqueous stream”), comprising: 
a reaction chamber (figure 1 #6; para [0064], “oxidation module (6)”; figure 6, “Oxidation cell”; figures 7-8 show more detailed structure of the reaction chamber), wherein the reaction chamber includes an electrochemical cell (para [0063], “The first module, or ‘oxidation’ module, may be an electrochemical cell”) and wherein the electrochemical cell comprises at least one SP3 substituted solid carbon electrode doped with a conductivity elevating composition (para [0064], “at least one doped diamond electrode ... may be a boron-doped diamond electrode”; para [0066]-[0067]; Note: diamond is an sp3 solid carbon structure and boron is a conductivity elevating composition which is expressly taught in para [0067]); and 
at least one detector (figure 1 #12; para [0064], “measurement module (12)”; para [0104]-[0105]);
the total analyte analyzer being configured to: 
introduce, in the reaction chamber, a fluid sample comprising a component (para [0063]-[0064], “The analyte, or sample, may be an aqueous stream ... contact the aqueous stream (4) with the doped diamond electrode”);
apply, using a generator, a potential to the at least one SP3 substituted solid carbon electrode, the potential being sufficient to oxidize the component in the fluid sample to produce carbonate and partially oxidized organics (para [0064], “apply an oxidizing potential to the doped diamond electrode thereby oxidizing any organics in the aqueous stream to form an oxidized aqueous stream (8)”);
introduce, in the reaction chamber, a base and thereafter an acid to oxidize the total analyte (This limitation is interpreted as a functional recitation. The limitations “introduce, in the reaction chamber, a base and thereafter an acid to oxidize the total analyte” are not positively recited elements as they do not limit the structure of the apparatus, but merely recite the method by which the apparatus is used. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Franaszczuk teaches adding an electrolyte to the aqueous stream wherein the electrolyte may comprise an acid [para 0059] and thus Franaszczuk is specifically configured for and capable of performing the functional limitation of adding a base or an acid to the reaction chamber. Furthermore, “a base” and “an acid” are articles worked upon, and "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since these elements of the claim further limit the material added to the analyzer (material worked upon), but fail to limit the analyzer itself (by a structure being claimed), they have no patentable weight); and 
detect, using at least one detector, the total analyte produced by the oxidation (para [0064], “carbon dioxide measurement module may be configured to contact the oxidized aqueous stream with the platinum electrode and apply a cathodic potential ... equating the amperometric response of the platinum electrode to a total organic content of the aqueous stream”).
Franaszczuk does not teach a housing containing the reaction chamber and the detector.

Kounaves teaches a total organic carbon analyzer (para [0006], figure 1) comprising a reaction chamber containing an electrochemical cell configured to oxidize the organic analyte (para [0010]), and a detector configured to detect the oxidized analyte (para [0011]). Kounaves teaches that the reaction chamber and detector are contained within a housing (para [0010]), and that the housing functions to improve the accuracy of the analyzer by preventing oxidized analyte from escaping prior to detection (para [0010]).
It would have been obvious to a person of ordinary skill in the art to modify Franaszczuk by enclosing the reaction chamber and the detector in a housing to improve containment of the oxidized analyte, as taught in Kounaves. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Regarding claim 12, Franaszczuk in view of Kounaves renders obvious the device of claim 11, and Franaszczuk further teaches the total analyte is total organic carbon (para [0012], “total organic carbon”).

Regarding claim 13, Franaszczuk in view of Kounaves renders obvious the device of claim 11, and Franaszczuk further teaches the conductivity elevating composition comprises boron (para [0067]).

Regarding claim 14, Franaszczuk in view of Kounaves renders obvious the device of claim 11. The limitation “the acid lowers the pH in the reaction vessel to pH 3.0 or lower” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, since Franaszczuk’s device is capable of introducing an acid that would lower the pH to 3.0 or lower, it meets the claim. Furthermore, “the acid” is an article worked upon, and "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since these elements of the claim further limit the material added to the analyzer (material worked upon), but fail to limit the analyzer itself (by a structure being claimed), they have no patentable weight.

Regarding claim 15, Franaszczuk in view of Kounaves renders obvious the device of claim 11. The limitation “the base raises the pH in the reaction vessel to pH 11.0 or higher” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, since Franaszczuk’s device is capable of introducing an base that would raise the pH to 11.0 to higher, it meets the claim. Furthermore, “the base” is an article worked upon, and "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since these elements of the claim further limit the material added to the analyzer (material worked upon), but fail to limit the analyzer itself (by a structure being claimed), they have no patentable weight.

Regarding claim 16, Franaszczuk in view of Kounaves renders obvious the device of claim 11, wherein the oxidation does not include introduction of a catalyst (Franaszczuk teaches (in para [0071]) that the detector may function like a catalyst, but does not disclose any catalyst in connection with the oxidation). Furthermore, the inclusion or exclusion of catalyst in the oxidation does not put a structural limitation on the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit whether a catalyst is introduced to the vessel (i.e. a material worked upon) but fails to limit the vessel itself (by a structure being claimed), the limitations of the claim have no patentable weight.

Regarding claim 17, Franaszczuk in view of Kounaves renders obvious the device of claim 11, and Franaszczuk further teaches the applying comprises applying an alternating positive and negative potential (para [0064], “The oxidizing potential may be ... an alternating potential waveform”).

Regarding claim 18, Franaszczuk in view of Kounaves renders obvious the device of claim 11, and Franaszczuk further teaches the at least one detector comprises a liquid- phase analyte detector (para [0063], “an electrochemistry-based CO2 sensor where the dissolved CO2 produced is detected and quantified”; para [0116]).

Regarding claim 19, Franaszczuk in view of Kounaves renders obvious the device of claim 11. Franaszczuk does not teach the at least one detector comprises a gas-phase analyte detector and the detecting comprises detecting, using the gas-phase analyte detector, bubbled analyte captured in a chamber of the total analyte analyzer. However, Kounaves teaches the at least one detector comprises a gas-phase analyte detector and the detecting comprises detecting, using the gas-phase analyte detector, bubbled analyte captured in a chamber of the total analyte analyzer (para [0011], “a combination of a gas-phase sensor and an aqueous-phase sensor may be used ... the sum of the gas-phase and aqueous-phase carbon dioxide levels can be used to calculate concentrations of the organic originally present in the aqueous sample”; para [0014], “carbon dioxide may bubble into a collector chamber (e.g., the headspace above the aqueous solution in FIG. 1) in communication with the carbon dioxide sensor where it is measured spectroscopically”).
It would have been obvious to a person of ordinary skill in the art to modify Franaszczuk by adding a gas-phase detector in addition to Franaszczuk’s liquid phase detector, because Kounaves teaches that it is useful to use a combination of both a gas-phase and a liquid-phase detector, to capture the entirety of the CO2 analyte (para [0011], “When a combination of sensors is employed, it is not necessary to allow all dissolved carbon dioxide to bubble into the head space ... the sum of the gas-phase and aqueous-phase carbon dioxide levels can be used to calculate concentrations of the organic originally present in the aqueous sample”). Furthermore the claimed limitations are obvious because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Examiner Note: The above rejection was made under the interpretation that, because the introduction of base and acid, the oxidation of the sample, the exclusion of catalyst, and the pH values attained are functional and/or article-worked upon limitations, they are not positively recited structural limitations; therefore these limitations do not impart patentable weight in apparatus claims (see MPEP 2114, 2115). Alternatively, the following rejection is made under the interpretation that every element of the claims is positively recited and fully limiting:

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franaszczuk in view of Kounaves, further in view of Horan et al (US 2007/0292308 A1).
Regarding claim 11, Franaszczuk teaches a total analyte analyzer (para [0012], “apparatus for measuring total organic carbon in an aqueous stream”), comprising: 
a reaction chamber (figure 1 #6; para [0064], “oxidation module (6)”; figure 6, “Oxidation cell”; figures 7-8 show more detailed structure of the reaction chamber), wherein the reaction chamber includes an electrochemical cell (para [0063], “The first module, or ‘oxidation’ module, may be an electrochemical cell”) and wherein the electrochemical cell comprises at least one SP3 substituted solid carbon electrode doped with a conductivity elevating composition (para [0064], “at least one doped diamond electrode ... may be a boron-doped diamond electrode”; para [0066]-[0067]; Note: diamond is an sp3 solid carbon structure and boron is a conductivity elevating composition which is expressly taught in para [0067]); and 
at least one detector (figure 1 #12; para [0064], “measurement module (12)”; para [0104]-[0105]);
the total analyte analyzer being configured to: 
introduce, in the reaction chamber, a fluid sample comprising a component (para [0063]-[0064], “The analyte, or sample, may be an aqueous stream ... contact the aqueous stream (4) with the doped diamond electrode”);
apply, using a generator, a potential to the at least one SP3 substituted solid carbon electrode, the potential being sufficient to oxidize the component in the fluid sample to produce carbonate and partially oxidized organics (para [0064], “apply an oxidizing potential to the doped diamond electrode thereby oxidizing any organics in the aqueous stream to form an oxidized aqueous stream (8)”);
introduce, in the reaction chamber, an acid (para [0059] “adding an electrolyte to the aqueous stream ... electrolyte may comprise an acid”); and 
detect, using at least one detector, the total analyte produced by the oxidation (para [0064], “carbon dioxide measurement module may be configured to contact the oxidized aqueous stream with the platinum electrode and apply a cathodic potential ... equating the amperometric response of the platinum electrode to a total organic content of the aqueous stream”).
Franaszczuk does not teach a housing containing the reaction chamber and the detector.

Kounaves teaches a total organic carbon analyzer (para [0006], figure 1) comprising a reaction chamber containing an electrochemical cell configured to oxidize the organic analyte (para [0010]), and a detector configured to detect the oxidized analyte (para [0011]). Kounaves teaches that the reaction chamber and detector are contained within a housing (para [0010]), and that the housing functions to improve the accuracy of the analyzer by preventing oxidized analyte from escaping prior to detection (para [0010]).
It would have been obvious to a person of ordinary skill in the art to modify Franaszczuk by enclosing the reaction chamber and the detector in a housing to improve containment of the oxidized analyte, as taught in Kounaves. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].
	Franaszczuk and Kounaves do not teach the analyzer is configured to introduce, in the reaction chamber, a base and thereafter an acid to oxidize the total analyte.

Horan teaches a total carbon analyzer (figure 4 #140; para [0079]-[0082]) comprising a reaction chamber configured to oxidize the analyte (figure 4 #5; para [0080]), and at least one detector configured to detect the oxidized analyte (figure 4 #141; para [0080]). Horan teaches the analyzer is configured to introduce, in the reaction chamber, a base and thereafter an acid (para [0020], “The analyzer further has a base pump connected to a base reservoir or other base source for flowing a liquid base, such as 1.2N sodium hydroxide, to the reactor vessel ... an acid pump connected to an acid reservoir, or other acid source, for flowing a liquid acid, such as 1.8N sulphuric acid, to the reactor vessel”) to oxidize the total analyte (para [0028], “mixing the sample, the liquid acid, the liquid base, and ozone ... for oxidizing at least a portion of the sample”). Horan teaches that introducing a base and thereafter an acid is useful for determining total carbon in a water sample. The addition of the base step facilitates thorough oxidation of the analyte (para [0062]-[0063]). Then, the addition of acid strips out dissolved carbon dioxide for detection (para [0065], [0080], [0082]). Horan additionally teaches that the acid is useful to clean the device’s fluid lines between samples (para [0034], [0064]).
It would have been obvious to a person of ordinary skill in the art to further modify modified Franaszczuk by configuring the analyzer to introduce, in the reaction chamber, a base and thereafter an acid, because Franaszczuk is directed to a device for total carbon analysis, and Horan teaches that the sequential introduction of base and acid is useful in the operation of a total carbon analysis device. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].

Regarding claim 12, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11, and Franaszczuk further teaches the total analyte is total organic carbon (para [0012], “total organic carbon”).

Regarding claim 13, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11, and Franaszczuk further teaches the conductivity elevating composition comprises boron (para [0067]).

Regarding claim 14, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11, and Horan teaches the acid lowers the pH in the reaction vessel to pH 3.0 or lower (para [0065], “below pH 1”).

Regarding claim 15, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11, and Horan teaches the base raises the pH in the reaction vessel to pH 11.0 or higher (para [0062], “greater than pH 12 and preferably to about pH 14”).

Regarding claim 16, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11, wherein the oxidation does not include introduction of a catalyst (Franaszczuk teaches (in para [0071]) that the detector may function as a catalyst, but Franaszczuk does not disclose any catalyst in connection with the oxidation). 

Regarding claim 17, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11, and Franaszczuk further teaches the applying comprises applying an alternating positive and negative potential (para [0064], “The oxidizing potential may be ... an alternating potential waveform”).

Regarding claim 18, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11, and Franaszczuk further teaches the at least one detector comprises a liquid- phase analyte detector (para [0063], “an electrochemistry-based CO2 sensor where the dissolved CO2 produced is detected and quantified”; para [0116]).

Regarding claim 19, Franaszczuk in view of Kounaves and Horan renders obvious the device of claim 11. Franaszczuk does not teach the at least one detector comprises a gas-phase analyte detector and the detecting comprises detecting, using the gas-phase analyte detector, bubbled analyte captured in a chamber of the total analyte analyzer. However, Kounaves teaches the at least one detector comprises a gas-phase analyte detector and the detecting comprises detecting, using the gas-phase analyte detector, bubbled analyte captured in a chamber of the total analyte analyzer (para [0011], “a combination of a gas-phase sensor and an aqueous-phase sensor may be used ... the sum of the gas-phase and aqueous-phase carbon dioxide levels can be used to calculate concentrations of the organic originally present in the aqueous sample”; para [0014], “carbon dioxide may bubble into a collector chamber (e.g., the headspace above the aqueous solution in FIG. 1) in communication with the carbon dioxide sensor where it is measured spectroscopically”).
It would have been obvious to a person of ordinary skill in the art to modify Franaszczuk by adding a gas-phase detector in addition to Franaszczuk’s liquid phase detector, because Kounaves teaches that it is useful to use a combination of both a gas-phase and a liquid-phase detector, to capture the entirety of the CO2 analyte (para [0011], “When a combination of sensors is employed, it is not necessary to allow all dissolved carbon dioxide to bubble into the head space ... the sum of the gas-phase and aqueous-phase carbon dioxide levels can be used to calculate concentrations of the organic originally present in the aqueous sample”). Furthermore the claimed limitations are obvious because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,679,408 B2 describes using a boron-doped diamond electrode to oxidize organic analytes in a total carbon analysis system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795